DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “wherein the air-sensing value is at least one value by sensing at least one selected from the group consisting of carbon monoxide…” is unclear since it doesn’t specify what the “at least one” is. Furthermore, the claim doesn’t make clear how a “value” can be determined by sensing the presence of a gas. 
Regarding claim 10, the limitation “wherein the air-sensing value is at least one value by sensing a volatile organic compound” is unclear. It is unclear how a value can be determined by sensing the presence of gas.
Regarding claim 11, the limitation “wherein the air-sensing value is at least one value by sensing at least one selected from the group consisting of inorganic gas…” is unclear since it doesn’t specify 
Regarding claim 18, on line 6, the limitation “channel is disposed corresponds to the inlet” is confusing and therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingstone USPN 6,454,834 B1.
Regarding claims 1 and 20, Livingstone discloses  portable air cleaning apparatus (column 4, lines 21-29), comprising: a housing comprising an inlet through hole and an outlet through hole in communication with an external environment (figure 7); an actuating and sensing module disposed inside the housing and comprising: at least one actuating device driving air from the external environment to flow into an interior of the housing via the inlet through hole and discharge the air via the outlet through hole (column 4, lines 30-36: fan), so as to form an internal air flow (figure 7); and at least one sensor disposed adjacent to the actuating device to sense the air to generate an air-sensing value (column 4, lines 30-36: gas sensor); and an air cleaning unit disposed adjacent to the actuating and sensing module to clean the air (figure 7: filter 50). 
Regarding claims 2 and 3, Livingstone discloses that the actuating and sensing module further comprises a microprocessor electrically connected to the actuating device (column 8, lines 39-49), the 
Regarding claims 6 and 7, Livingstone discloses that the air cleaning unit is an activated carbon filter (Abstract). 
Regarding claim 9, Livingstone discloses that the air-sensing value is at least one value by sensing at least one selected from the group consisting of carbon monoxide, carbon dioxide, sulfur dioxide, nitrogen dioxide, suspended particle, fine suspended particle, oxygen, ozone and combinations thereof (column 10, lines 6-12). 
Regarding claims 10 and 12, the sensor of Livingstone is capable of sensing a volatile organic compound, wherein the volatile organic compound is at least one selected from the group consisting of alkenes, alcohols, ketones, benzene rings, halo-alkanes and nitrogen-containing organic compounds (column 11, line 60 – column 12, line 4). 
Regarding claim 11, the sensor of Livingstone is capable of sensing at least one selected from the group consisting of an inorganic gas, a biomarker, a virus, a bacterium and a microorganism (column 10, lines 7-12). 
Regarding claim 15, Livingstone discloses that the actuating device comprises at least one selected from the group consisting of an electric actuating device, a magnetic actuating device, a thermal actuating device, a piezoelectric actuating device, a fluid actuating device and combinations thereof (see figure 5: electric power). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone USPN 6,454,834 B1.
Livingstone is relied upon as above.
Regarding claims 4 and 5, Livingstone does not explicitly disclose a transmission module, and the transmission module is electrically connected to the microprocessor, wherein the microprocessor transmits the air-sensing value to the transmission module and the transmission module transmits the air-sensing value to a cloud data processing device through a communication transmission path. However, transmitting data to an outside processing device, such as a cloud data processing device, is generally well-known in the art and would have been obvious to one having ordinary skill in the art for the purpose of aggregating and processing data. Furthermore, the limitation “wherein the cloud data processing device controls at least one external air cleaning apparatus according to the air-sensing value to perform one operation selected from the group consisting of turning on the external air cleaning apparatus, turning off the external air cleaning apparatus and adjusting an intensity of cleaning operation” is a functional limitation of the cloud data processing device, which isn’t actively being claimed, and therefore does not further limit the claim. 
Regarding claim 13, Livingstone does not explicitly disclose that the sensor comprises a graphene sensor. Nevertheless, Livingstone does disclose various contaminant sensors (column 10, lines 
Regarding claims 16 and 17, Livingstone does not explicitly disclose that the fluid actuating device is a micro-electro-mechanical system pump or a piezoelectric actuating pump. However, such fluid movers are well-known in the art and would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention. MPEP 2144.03 (A-E). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone USPN 6,454,834 B1 in view of Zhang USPA 2009/0007778 A1.
Livingstone is relied upon as above.
Regarding claim 8, Livingstone does not explicitly disclose that the air cleaning unit comprises at least one selected from the group consisting of a negative ion generator, a sterilizing light generator, a photocatalyst and combinations thereof. Zhang discloses a similar invention where the air cleaning unit is a negative ion generator (see Zhang claim 4). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have the air cleaning unit be a negative ion generator, as taught by Zhang, since such an air cleaner is well-known in the art to be effective for removing contaminants. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone USPN 6,454,834 B1 in view of Stahl USPA 2018/0319256 A1
Livingstone is relied upon as above.
Regarding claim 14, Livingstone does not explicitly disclose a transmission module having a positioning module, and the positioning module generates a position data, wherein the transmission module transmits the air-sensing value and the position data to a cloud data processing device through a communication transmission path, so as to form an air-quality monitor database. Stahl discloses an air cleaner that has a positioning module and a transmission module to transmit an air-sensing value and the position data to a data processing device through a communication transmission path, so as to form an air-quality monitor database (see Stahl paragraph 59). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Livingstone to include a transmission module having a positioning module, and the positioning module generates a position data, wherein the transmission module transmits the air-sensing value and the position data to a data processing device through a communication transmission path, as disclosed by Stahl, for the purpose of forming an air-quality monitor database. Such a transmission module would be capable of sending to a cloud data processing device. 

Allowable Subject Matter
If the 112 2nd paragraph rejection is overcome, claims 18 and 19 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or make obvious wherein the piezoelectric actuating pump comprises: an air inlet plate having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows the air to flow in, and wherein the convergence channel corresponds to the inlet and guides the air from the inlet toward the convergence chamber defined by the central cavity; a resonance plate having a central aperture and a movable part, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776